DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant claims a prepreg as recited in claim 1.  Additionally, Applicant claims a fiber reinforced composite material as recited in claim 6.
	The closest prior art, Kurokawa et al., CA92953910, taches a prepreg comprising a resin layer disposed on one or both surfaces of a conductive fiber layer wherein the conductive fiber layer has a thickness ranging from 0.01 to 3 mm.  Additionally, Kurokawa teaches a conductive material dispersed in the resin wherein the resin is a conductive paste disposed on the conductive layer in the form of dots at intervals of 5 mm in the width direction.  Kurokawa fails to teach or suggest that the conductive fiber layer has a volume resistivity ƥ in the thickness direction of 50 Ω- cm-  wherein the volume resistivity of the fiber layer satisfies the Equation
				t/ƥ x 1/L x 100 > 0.5 Ω- cm-  
wherein t is the thickness and L(cm) is the average interval.

	In summary, claims 1 and 4-6.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786